EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1, line 2		replace “the step” with “a step”

Claim 1, line 5		replace “formula I” with “formula”

Claim 7, line 4		insert “compound” after “hydrocarbyloxysilane”



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-3 and 7-21 are allowed.

The present invention is drawn to a method for producing a polydiene comprising a step of polymerizing conjugated diene monomer with a lanthanide based catalyst system in the presence of a hydrocarbyloxysilane compound defined by the formula Si(OR1)xR24-x, where the hydrocarbyloxysilane compound does not include an allyl group or a vinyl group. 
Another embodiment of the invention is a method for producing a polydiene comprising polymerizing conjugated diene monomer with a lanthanide based catalyst system in the presence of a hydrocarbyloxysilane compound selected from trihydrocarbyl hydrocarbyloxy silane, dihydrocarbyl dihydrocarbyloxy silane, and hydrocarbyl trihydrocarbyloxy silane.  
A further embodiment of the invention is a method for producing a polydiene comprising the steps of:  (i) forming an active catalyst by combining a lanthanide containing compound, an alkylating agent, and a halogen source and (ii) polymerizing conjugated diene monomer in the presence of the active catalyst and a hydrocarbyloxysilane compound, where the hydrocarbyloxysilane compound does not include an allyl group or a vinyl group.
See claims for full details.

Subject of instant claims is patentably distinct over the closest reference, Luo (US 8,765,887), which teaches a method of producing a polydiene in the presence of a lanthanide based catalyst system comprising a hydrocarbyloxysilane compound selected from vinyldimethylmethoxysilane, vinylphenylmethylmethoxysilane, vinyldimethylethoxysilane, vinyltriethoxysilane, vinyltrimethoxysilane, and vinyltriisopropoxysilane.  Reference does not teach use of a hydrocarbyloxysilane compound defined by the formula Si(OR1)xR24-x, where the hydrocarbyloxysilane compound does not include an allyl group or a vinyl group. 
  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        March 6, 2021